Citation Nr: 0931478	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  94-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chronic brain syndrome due to trauma with facial spasm and 
anxiety with headaches.

2.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disability.

3.  Entitlement to a compensable rating for paralysis of the 
lower radicular nerve of the left arm, minor.  

4.  Entitlement to a compensable rating for paralysis of the 
lower radicular nerve of the right arm, major.  

5.  Entitlement to a compensable rating for paralysis of the 
right vocal chord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
provided testimony at a personal hearing at the RO in Little 
Rock, Arkansas in August 1996 in support of his appeal for an 
increased evaluation of his service-connected chronic brain 
syndrome, cervical spine condition, paralysis of the lower 
radicular nerve of his arms, and paralysis of the right vocal 
cord.  A copy of the hearing transcript is attached to the 
claims file.

The claim was remanded to the RO in July 1999 for additional 
development and in October 2005 to rebuild a missing volume 
of the Veteran's two volume claims file.  

Regrettably, the appeal is again REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
the appellant if further action is required.

A claim for a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU) was 
received in May 2008 and is referred to the agency of 
original jurisdiction for appropriate development.


REMAND

Additional development is needed prior to further disposition 
of the issues of an increased rating for service-connected 
chronic brain syndrome, a cervical spine disability, 
paralysis of the lower radicular nerve of the arms, and 
paralysis of the right vocal cord.  

After recertification of the Veteran's appeal and transfer of 
the record by the RO to the Board in April 2009, additional 
evidence was received at the Board in May 2009.  The evidence 
consists of VA outpatient treatment records and contains 
medical evidence pertinent to the issues of entitlement to an 
increased rating for a cervical spine disability and 
paralysis of the lower radicular nerve in the arms.  The 
Veteran did not submit a waiver of initial review of that 
evidence by the RO.  Therefore, the claim must be returned to 
the RO for initial consideration of this evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The VA outpatient treatment records received in May 2009 show 
that in September and October 2007 the Veteran sought 
treatment for complaints of severe cervical spine pain and 
weakness in his arms.  This evidence suggests that the 
Veteran's condition has worsened since his last VA 
examination for those disabilities in October 2001.  In 
addition, the last VA examinations for a mental disability 
and a vocal cord disability were performed in October 2001.  
The Board finds that the VA examinations in October 2001 are 
too old to adequately evaluate the current state of the 
Veteran's disabilities on appeal.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that new examinations are in order.  Therefore the 
Veteran should be afforded VA neurological and orthopedic 
examinations to determine the current severity of his 
service-connected disabilities on appeal and the effect on 
his employability.  Thus, a remand is necessary for a current 
medical examination and opinion.  38 C.F.R. § 3.159(c) 
(2008); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran also will 
have the opportunity to submit additional medical evidence or 
authorization for VA to secure medical records if he so 
wishes.  

During the appeal period, the Veterans Claims Assistance Act 
of 2000 (VCAA) enhanced VA's duty to notify and assist 
claimants in substantiating their claims for VA benefits, as 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
As it does not appear that the Veteran has been provided 
proper notice under the provisions of the VCAA, on remand 
such notice should be sent to the Veteran.  The Veteran has 
received notice of the information or evidence needed to 
establish a disability rating and effective date for the 
claims on appeal in accordance with the requirements set 
forth in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

Further, for a claim for increased compensation, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based upon the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Therefore, upon remand, the 
RO should provide such notice to the veteran.

The claim has been previously remanded to rebuild one volume 
of the Veteran's two volume claims file.  The April 2009 
supplemental statement of the case states that all attempts 
to locate, secure and/or rebuild the claims file have been 
accomplished.  While copies of some prior evidence have been 
added to the claims file, some evidence is still not in the 
claims file.  As the claim is being remanded, the RO should 
make another attempt to locate and/or rebuild evidence 
previously of record.  The evidence sought includes copies of 
the Veteran's claim received in December 1992, a rating 
decision issued on July 21, 1993, and notice sent on August 
10, 1993 of the rating decision, a statement of the case 
issued on May 18, 1994, a VA form 9 forwarded to the Board on 
July 29, 1994; a supplemental statement of the case (SSOC) 
issued on January 9, 1995; and an SSOC issued on December 4, 
1995.  In addition, an October 1995 report of a VA medical 
examination mentions that the Veteran also was to be examined 
by a psychiatrist and neurologist.  Reports of those 
examinations are not in the claims file and an attempt should 
be made to secure them.  

Although the Veteran was notified in December 2006 to submit 
copies of recent correspondence from VA or any 
correspondence, the Veteran should be notified to submit 
anything in his possession dating prior to December 1995 
pertinent to his claim on appeal to include copies of any of 
the specified missing evidence described.   

In December 2005, the Veteran provided a list of hospitals 
where he was treated for the disabilities on appeal.  He 
should be asked to provide specific information regarding the 
dates and type of treatment and any necessary authorization 
necessary for VA to obtain the records.  38 C.F.R. 
§ 3.159(c)(1)(3) (2008).  

In addition, during the pendency of the Veteran's appeal, the 
regulations for evaluating a mental disorder and a spinal 
disability have been revised.  The rating criteria for 
Diagnostic Code (DC) 5293, for intervertebral disc syndrome, 
were amended.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
amendment was effective on September 23, 2002.  The following 
year changes were made to that portion of the Rating Schedule 
that addresses rating of the spine.  The rating criteria for 
rating disabilities of the spine were revised by establishing 
a general rating formula that applies to all diseases and 
injuries of the spine under amended regulations effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
The laws and regulations governing the evaluation of mental 
disorders were changed effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130 (1996), as amended by 61 Fed. 
Reg. 52,695-52,702 (October 8, 1996); see also VAOPGCPREC 11-
97.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The effective date rules established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The Veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3- 
2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a fully 
compliant notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b) to 
include an explanation of the requirements 
to substantiate the Veteran's claims for 
increased ratings as outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
that:

*	informs him about the information and 
evidence not of record that is necessary 
to substantiate his claim; 

*	informs him about the information and 
evidence that VA will seek to provide; 

*	informs him about the information and 
evidence he is expected to provide; 

*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 

*	notifies him that, to substantiate his 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his service-
connected chronic brain syndrome due to 
trauma with facial spasm and anxiety with 
headaches, cervical spine disability, 
paralysis of the lower radicular nerve of 
the left arm, paralysis of the lower 
radicular nerve of the right arm, and 
paralysis of the right vocal chord and the 
effect that worsening has on his 
employment and daily life; 

*	provides him with the appropriate 
Diagnostic Codes for rating those 
disabilities to include the old and 
revised rating criteria for (a) evaluating 
a mental disorder in effect since November 
7, 1996; and (b) evaluating a spine 
disability in effect since September 23, 
2002, and September 26, 2003; 

*	and notifies him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.  The RO should attempt to locate and/or 
rebuild evidence previously of record to 
specifically include, but not limited to, 
the Veteran's claim received in December 
1992; a rating decision issued on July 21, 
1993; notice sent on August 10, 1993 of 
the rating decision; a statement of the 
case issued on May 18, 1994; a VA form 9 
forwarded to the Board on July 29, 1994; a 
supplemental statement of the case (SSOC) 
issued on January 9, 1995; and an SSOC 
issued on December 4, 1995.  In addition, 
reports of October 1995 VA examinations by 
a psychiatrist and neurologist.  Document 
attempts to secure these records and note 
if further attempts would be futile.  

3.  Notify the Veteran to submit any 
correspondence received from VA pertinent 
to his claim prior to December 1995.  He 
should also submit any copies in his 
possession of the his claim received at VA 
in December 1992; a rating decision issued 
on July 21, 1993; notice sent on August 
10, 1993 of the rating decision; a 
statement of the case issued on May 18, 
1994; a VA form 9 forwarded to the Board 
on July 29, 1994; a supplemental statement 
of the case (SSOC) issued on January 9, 
1995; and an SSOC issued on December 4, 
1995.

4.  After obtaining the necessary 
identification and authorization from the 
Veteran, secure his hospitalization 
records as described in a list he 
submitted in December 2005.

5.  Secure the Veteran's VA treatment 
records for disabilities on appeal from 
May 2009 to the present.   

6.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and severity of the Veteran's 
service-connected chronic brain syndrome 
due to trauma with facial spasm and 
anxiety with headaches.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and noted in the examination 
report.  All tests deemed necessary should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the service-connected 
chronic brain syndrome due to trauma with 
facial spasm and anxiety with headaches 
and address the frequency, severity, and 
duration of psychiatric symptoms as they 
affect the Veteran's occupational and 
social adjustment.  A multi-axial 
diagnosis in accordance with DSM-IV should 
be provided.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning Score (GAF) indicating the 
level of impairment produced by the 
service-connected chronic brain syndrome 
and to explain the meaning of the GAF 
score.  The examiner is also asked to 
provide an opinion concerning the impact 
of the service-connected mental disorder 
on the Veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

7.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and severity of the Veteran's 
service-connected cervical spine 
disability.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and noted in the examination 
report.  All tests deemed necessary should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  All current 
residuals and all resulting functional 
impairment should be identified.  The 
examiner is also asked to provide an 
opinion concerning the impact of the 
cervical spine disability on the Veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

8.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and severity of the Veteran's 
service-connected paralysis of the right 
vocal chord, paralysis of the lower 
radicular nerve of the right arm and 
paralysis of the lower radicular nerve of 
the left arm.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and noted in the examination 
report.  All tests deemed necessary should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation to 
include whether the paralysis of the right 
vocal chord and of the bilateral lower 
radicular nerve is incomplete or complete.  

The examiner is also asked to provide an 
opinion concerning the impact of the 
service-connected paralysis of the right 
vocal chord, paralysis of the lower 
radicular nerve of the left arm, and 
paralysis of the lower radicular nerve of 
the right arm disability on the Veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

9.  Then, readjudicate the Veteran's 
claims to include consideration of 
additional evidence submitted or secured 
after certification of the case to the 
Board and consideration of the old and 
revised criteria for evaluating a spinal 
disability and a mental disorder.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and allowed an 
appropriate time for response.  
Thereafter, the case should be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

